Citation Nr: 1015477	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  08-15 813	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to a rating higher than 20 percent for left 
knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from April to 
August 1981 and in the Navy from February 1982 to August 
1985.

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  A February 
2007 RO decision denied the Veteran's claim for 
service connection for PTSD and an April 2007 RO decision 
increased the rating for the degenerative joint disease (DJD, 
i.e., arthritis) component of his left knee disability from 
10 to 20 percent retroactively effective from 
February 5, 2007, the date of receipt of his claim for a 
higher rating.  Also in that April 2007 decision, as of 
February 5, 2007, the RO no longer rated instability in this 
knee separately as 10-percent disabling but, instead, 
included this evaluation in the now higher 20 percent rating 
for the DJD.

In March 2010, as support for his claims, the Veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge of the Board using videoconferencing 
technology.

An additional issue of entitlement to service connection for 
a right knee disorder, secondary to the already service-
connected left knee disability, has been raised by the 
record, including in the Veteran's hearing testimony.  The 
RO, however, has not had an opportunity to adjudicate this 
additional claim in the first instance.  So the Board is 
referring this additional claim to the RO for all appropriate 
development and consideration.

Also, regrettably, the Board must remand the claims that are 
currently before the Board - for service connection for PTSD 
and for a rating higher than 20 percent for the left knee 
disability, to the RO via the Appeals Management Center (AMC) 
in Washington, DC, for further development and consideration.




REMAND

The Veteran's PTSD claim is predicated on allegations of an 
incident of "hazing" and sexual assault while he was in the 
military.  He alleges that on or about December 11th, 1984, 
he was called to the Hull Maintenance Shop while aboard ship.  
He further alleges that, upon arrival, he encountered 6 of 
his fellow servicemembers who then proceeded to bind his 
knees and legs with chains, hang him upside down, beat him, 
spray him with spray paint, and sodomize him with a grease 
gun.  See his April 2006 Statement in Support of Claim for 
Service Connection for PTSD (VA Form 21-0781).  

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128 (1997).

Because personal assault is an extremely personal and 
sensitive issue, many incidents are not officially reported, 
which creates a proof problem with respect to the occurrence 
of the claimed stressor.  In such situations it is not 
unusual for there to be an absence of service records 
documenting the events the Veteran has alleged.  Therefore, 
evidence from sources other than his service records may 
corroborate an account of a stressor incident.  See Patton v. 
West, 12 Vet. App. 272, 277 (1999); YR v. West, 11 Vet. App. 
393, 398-99 (1998).

As provided by 38 C.F.R. § 3.304(f)(4), if a PTSD claim is 
based on in-service personal (sexual) assault, evidence from 
sources other than the Veteran's service records may 
corroborate the Veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to:  
records from law enforcement authorities; rape crisis 
centers; mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  Id.

As recently reiterated by the Court in Bradford v. Nicholson, 
20 Vet App 200, 
205-06 (2006), 38 C.F.R. § 3.304(f)(4) provides unequivocally 
that VA will not deny a PTSD claim that is based on in-
service personal assault without first providing the Veteran 
this requisite notice.

Here, as the Veteran was not provided this pre-adjudicatory 
notice as required by § 3.304(f)(4), he must be provided this 
notice and given an opportunity to submit additional evidence 
and/or argument in response before readjudicating this claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) and Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (indicating VA may "cure" this notice defect 
by providing this necessary notice and then readjudicating 
the claim, including in a supplemental statement of the case 
(SSOC), such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of this claim.



The Veteran asserts that, following and as a consequence this 
incident in question, he received medical treatment for a 
blood clot in his right leg and left knee symptoms.  His 
service treatment records shows that on December 13, 1984, 
he received treatment for left knee pain and swelling in his 
right leg.  The initial diagnosis concerning his right leg 
was possible hematoma, but on follow up examination on 
December 17, 1984, it was noted instead as superficial 
phlebitis, resolving.  So when readjudicating this claim for 
PTSD based on this alleged hazing incident, there must be 
some discussion of whether these medical records are credible 
supporting evidence that this claimed in-service stressor 
actually occurred.  38 C.F.R. § 3.304(f)(4).  
 
The Veteran also has submitted a January 2008 statement from 
his wife indicating he told her about this alleged assault in 
service.  So when readjudicating this claim, there also must 
be some discussion of whether her statement is credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  Id.  

The Board also sees the Veteran's service personnel records 
show he was cited on December 17, 1984 for unauthorized 
absence.  So when readjudicating this claim, there has to be 
some discussion of whether that citation is evidence of 
behavioral change that may constitute credible supporting 
evidence of this alleged stressor.  Id.

The Veteran also testified during his March 2010 hearing 
that, following this alleged incident, he began drinking 
heavily.  So when readjudicating this claim, there equally 
must be some discussion of whether his hearing testimony 
concerning this or heavy drinking, if substantiated, is 
indication of the type of behavior change contemplated by 
38 C.F.R. § 3.304(f)(4) to constitute credible supporting 
evidence of the alleged stressor's occurrence.



And as for the other claim at issue for a rating higher than 
20 percent for the left knee disability, VA is generally 
required to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A(a) (West 2002).  This duty to assist 
includes conducting a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  
Where the available evidence is too old for an adequate 
evaluation of the Veteran's current condition, VA's duty to 
assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993).  The Veteran's last VA 
examination for his left knee disability was in March 2007, 
so over three years ago.  And during his more recent March 
2010 hearing, he alleged this disability is now considerably 
worse.  He also vehemently disputed that VA examiner's 
conclusion that he no longer has instability in this knee, 
so no longer warrants a separate rating (apart from the 
rating for the arthritis).  See VAOPGCPREC 23-97 (July 1, 
1997; revised July 24, 1997) and VAOPGCPREC 9-98 (August 14, 
1998).  Hence, another examination is needed to reassess the 
severity of this disability.  See Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) (where the Court determined the Board should 
have ordered a contemporaneous examination of the Veteran 
because a 23-month old examination was too remote in time to 
adequately support the decision in an appeal for an increased 
rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where the record does not adequately reveal current 
state of claimant's disability, fulfillment of statutory duty 
to assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination).  See, as well, 
VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 
Vet. App. 121 (1991).



Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Since his claim for service connection 
for PTSD is predicated on personal 
assault, send the Veteran a letter 
providing the notice required by 38 C.F.R. 
§ 3.304(f)(4) explaining that evidence 
from sources other than his service 
records and evidence of behavior changes 
may corroborate his account of his 
asserted in-service stressor - the hazing 
incident.

This letter should inform him that this 
type of evidence includes, but is not 
limited to, records from law enforcement 
authorities, rape crisis centers, mental 
health counseling centers, hospitals, or 
physicians, pregnancy tests or tests for 
sexually transmitted diseases, and 
statements from family members, roommates, 
fellow service members, or clergy.

The letter should also inform the Veteran 
that examples of behavior changes that may 
constitute credible evidence of a stressor 
include, but are not limited to, a request 
for a transfer to another military duty 
assignment, deterioration in work 
performance, substance abuse, episodes of 
depression, panic attacks, or anxiety 
without an identifiable cause, or 
unexplained economic or social behavior 
changes.



2.	Upon receipt of any additional evidence 
in response to this letter, undertake all 
appropriate action to assist with the 
independent corroboration of the Veteran's 
claimed stressor - including, if 
warranted, by requesting relevant unit 
history information from the U.S. Joint 
Services Records Research Center (JSRRC).  
If it is determined the Veteran has not 
supplied the level of detail and 
information required for a meaningful 
search for corroborating evidence by the 
JSRRC, then there needs to be some express 
indication of this in the record and the 
Veteran appropriately notified.

3.  Upon completion of the above 
development and prior to making a 
determination as to whether the asserted 
stressor is objectively confirmed, obtain 
an opinion from a VA medical professional 
(a psychiatrist or other mental health 
care provider) as to the likelihood (very 
likely, as likely as not, or unlikely) the 
Veteran's asserted 
in-service personal assault occurred.  

4.  If the asserted stressor is 
objectively confirmed, schedule the 
Veteran for a VA psychiatric examination 
to obtain a medical opinion determining 
the likelihood (very likely, as likely as 
not, or unlikely) he has consequent PTSD.  
In making this critical determination, 
only a verified in-service stressor is to 
be considered.

To facilitate making this important 
determination, have the designated 
examiner review the claims file for the 
Veteran's pertinent medical and other 
history.  The examiner should address all 
credibility questions raised by the 
evidence and must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

The Veteran is hereby advised failure to 
report for this examination if scheduled, 
without good cause, may have detrimental 
consequences on this pending claim for 
service connection.  See 38 C.F.R. § 
3.655.

5.  Schedule the Veteran for a VA 
examination to reassess the severity of 
his left knee disability.  To facilitate 
making this important determination, have 
the designated examiner review the claims 
file for the pertinent medical and other 
history, including a complete copy of this 
remand.

Findings are needed concerning the range 
of motion in this knee.  There also needs 
to be some indication of whether the 
Veteran has additional functional 
impairment, including additional 
limitation of motion above and beyond any 
restriction of motion shown, due to 
such symptoms as pain, weakness or 
premature fatigability, incordination, 
etc., including during prolonged, 
repetitive use of this knee or when the 
Veteran's symptoms are most problematic 
("flare ups").

As well, the examiner needs to indicate 
whether there are objective indications of 
instability, apart from the arthritis, and 
if so describe the severity of the 
instability as slight, moderate or severe.

The Veteran is hereby advised that failure 
to report for this scheduled examination, 
without good cause, may have detrimental 
consequences on this pending claim for a 
higher disability rating.  See 38 C.F.R. § 
3.655.



6.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
the disposition as to either claim remains 
unfavorable, send the Veteran a 
supplemental statement of the case and 
give him an opportunity to respond to it 
before returning the file to the Board for 
further appellate consideration these 
claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



